Case: 17-05044   Doc# 113-2   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 1
                                        of 9
Case: 17-05044   Doc# 113-2   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 2
                                        of 9
Case: 17-05044   Doc# 113-2   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 3
                                        of 9
Case: 17-05044   Doc# 113-2   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 4
                                        of 9
Case: 17-05044   Doc# 113-2   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 5
                                        of 9
Case: 17-05044   Doc# 113-2   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 6
                                        of 9
Case: 17-05044   Doc# 113-2   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 7
                                        of 9
Case: 17-05044   Doc# 113-2   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 8
                                        of 9
Case: 17-05044   Doc# 113-2   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 9
                                        of 9
